Additional Opinion Filed on Petition for Rehearing. Mr. Justice Barnes delivered the opinion of the court. In the petition for a rehearing it is urged for the first time that this being an action of debt where the amount claimed exceeds $1,000, the Municipal Court did not have jurisdiction of the cause. With this we do not agree. Included in eases of the first class over which that court is given jurisdiction by section 2 of the Municipal Court Act (J. & A. ¶ 3314), are “all actions on contracts, express or implied” when the amount claimed exceeds $1,000. Unless inconsistent with some other provision in the act, the phrase quoted must be deemed to include specialties as well as other forms of contract. The provision in said section classifying among cases of the fourth class actions on bonds, where the amount sought to be recovered does not exceed $1,000, does not, in our opinion, militate against such construction. In support of the argument that the action of debt will not lie in a first-class case, we are referred to People v. Dummer, 274 Ill. 637, and Brown v. Gerson, 182 Ill. App. 177. The holding in each of these cases is that the suit before the court not being upon a contract, it did not come within the classification, “contracts, express or implied.” Neither decision is grounded on a want of jurisdiction because of the form of the action. It will hardly be questioned that debt is one of the forms of action ex contractu, over which said court has jurisdiction without limit in amount claimed, and the appropriate form of action on a replevin bond. (Manning v. Pierce, 3 Ill. 4.) Section 3 of the Municipal Court Act (J. & A. ¶ 3315) expressly authorizes, in cases of the first class, the same form of pleadings in nse in similar cases in the Circuit Courts. We think, therefore, that the court had jurisdiction of the action, as one on a contract, and that it could be prosecuted under any appropriate form of action employed in Circuit Courts. It is claimed that the recitals of fact in the judgment order are defective and not sufficiently full. Where we differ from the trial court as to facts, a finding upon those facts not in controversy is unnecessary. (Iroquois Furnace Co. v. Elphicke, 200 Ill. 411; Laughlin v. Norton, 267 Ill. 476.) The only fact in controversy here was as to the ownership of the property replevied. But there was none as to the value thereof, or the breach of the bond. So far, however, as the judgment order of this court refers to damages for the “wrongful taking” instead of said breach, the order will be modified. Rehearing denied.